  Case 1:18-cv-01943-CFC Document 8 Filed 05/09/19 Page 1 of 2 PageID #: 98




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


  CHARLES ROMOFF, derivatively on behalf of
  SYNACOR, INC.,
                                                      C.A. No. 18-cv-1943-CFC
         Plaintiff,

         vs.

  HIMESH BHISE, WILLIAM J. STUART,
  ELISABETH B. DONOHUE, MARWAN
  FAWAZ, GARY L. GINSBERG, ANDREW
  KAU, JORDAN LEVY, MICHAEL J.
  MONTGOMERY, and SCOTT MURPHY,

         Defendants,

         and

  SYNACOR, INC.,

         Nominal Defendant.



   NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE PURSUANT TO
                         F.R.C.P. 41(a)(1)(A)(i)


       Pursuant to F.R.C.P. 41(a)(1) and 23.1(c) of the Federal Rules of Civil Procedure, Plaintiff

Charles Romoff (“Plaintiff”) hereby gives notice that the above-captioned action is voluntarily

dismissed WITHOUT prejudice against the defendants and nominal defendant, Synacor, Inc.

(“Synacor”) (collectively, “Defendants”).

       Voluntary dismissal is appropriate under Fed. R. Civ. P. 41(a)(1) given that Defendants

have not answered the complaint or filed a motion for summary judgment.

       Notice of this voluntary dismissal is not required under Fed. R. Civ. P. 23.1(c) because: (i)

the dismissal is without prejudice to the ability of any Synacor shareholders, or Synacor itself, to
  Case 1:18-cv-01943-CFC Document 8 Filed 05/09/19 Page 2 of 2 PageID #: 99




pursue the claims; (ii) there has been no settlement or compromise of this action; (iii) there has

been no collusion among the parties to this action; and (iv) neither Plaintiff nor his counsel has

received or will receive directly or indirectly any consideration from any of the Defendants for the

dismissal.



 Dated: May 9, 2019                                  Respectfully submitted,

                                                     FARNAN LLP
 OF COUNSEL:
                                                     /s/ Brian E. Farnan
 Timothy Brown                                       Brian E. Farnan (Bar No. 4089)
 THE BROWN LAW FIRM, P.C.                            Michael J. Farnan (Bar No. 5165)
 240 Townsend Square                                 919 N. Market St., 12th Floor
 Oyster Bay, NY 11771                                Wilmington, DE 19801
 (516) 922-5427                                      (302) 777-0300
 Fax: (516) 344-6204                                 Fax: (302) 777-0301
 tbrown@thebrownlawfirm.net                          bfarnan@farnanlaw.com
                                                     mfarnan@farnanlaw.com

                                                     Attorneys for Plaintiff




                                                 2
